Citation Nr: 0712003	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
seborrheic dermatitis of the scalp, back, neck and trunk.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active duty from July 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record on appeal does not currently contain adequate 
information to decide the veteran's claim.  The veteran 
underwent VA skin examinations in December 2002 and April 
2004.  However, these examination reports do not contain 
sufficient information upon which to rate the veteran's skin 
disability.  The Court has held that VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new 
examination is required before the veteran's claim may be 
decided.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).





Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA dermatology examination.  The claims 
file should be made available to the 
examiner for review.  The examiner 
should indicate in the examination 
report that such a review was conducted.

2.	Following a thorough examination, the 
examiner should diagnose any dermatitis, 
if present.  The examiner should 
identify the areas of the body affected 
by dermatitis.  The examiner should also 
indicate what percentage of the body is 
affected by the body, including the 
percentage of exposed areas affected.  

3.	The examiner should state whether 
topical or systemic therapies or 
required for treatment.  If systemic 
therapies are required, the examiner 
should state the frequency and duration 
of the use of systemic therapies during 
the 12 months preceding the examination.

4.	Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition 
of the claim remains unfavorable, the RO 
should furnish the veteran a 
supplemental statement of the case and 
afford him an applicable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



